

117 HR 2557 IH: Tax Returns Unveiled to Secure Transparency in Elections Act
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2557IN THE HOUSE OF REPRESENTATIVESApril 15, 2021Ms. Adams introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Ethics in Government Act of 1978 to require the disclosure of tax returns of candidates for the office of President or Vice President, and for other purposes.1.Short titleThis Act may be cited as the Tax Returns Unveiled to Secure Transparency in Elections Act or the TRUST in Elections Act.2.Disclosure of tax returns of candidates for the office of President and Vice President(a)In generalSection 102 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:(j)(1)Any report filed pursuant to section 101(c) by an individual who is a candidate for the office of President or Vice President shall include the individual’s return of Federal income tax for the previous 10 taxable years.(2)The Director of the Office of Government Ethics may issue regulations authorizing the redaction of personal information as the Director deems necessary to prevent identity theft or physical danger from disclosure of tax returns required under paragraph (1).(3)Not later than 30 days after the date that any tax returns are submitted by an individual pursuant to paragraph (1), the Director shall publish such tax returns on the public Internet website of the Office..(b)Disclosure permittedSection 6103(i) of the Internal Revenue Code of 1986 is amended by adding at the end the following:(9)Disclosure of tax returns under the Ethics in Government Act of 1978The Director of the Office of Government Ethics may publically disclose returns described in section 102(j) of the Ethics in Government Act of 1978 (5 U.S.C. App. 102(j)) to the extent such returns are required to be made available pursuant to such section..(c)ApplicationThe amendment made by—(1)subsection (a) shall apply to any individual who becomes a candidate for the office, or assumes the office, of President or Vice President, after the date of the enactment of this Act; and(2)subsection (b) shall apply to disclosures made after the date of the enactment of this Act.